Citation Nr: 1514988	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-17 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, the Board remanded the case to afford the Veteran a Board hearing.  The Veteran was afforded a Board hearing in February 2015, and the case is again before the Board for further appellate proceedings.  

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include a transcript of the February 2015 Board hearing presided over by the undersigned Veterans Law Judge.   

The issues of (a) entitlement to service connection for a bilateral upper extremity neurological disability, to include carpal tunnel syndrome, and (b) entitlement to service connection for diabetes mellitus, type II, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2015 Veteran statement; September 2005 application for benefits; see also December 2013 Board remand.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are currently PTSD, rated as 70 percent disabling; cervical spine degenerative disc disease, rated as 20 percent disabling; right anterior lower cervical surgical scar associated with cervical spine degenerative disc disease, rated as noncompensable; lumbar spine degenerative disc disease, rated as 10 percent disabling prior to March 29, 2010, and 20 percent disabling from March 29, 2010; right lower extremity radiculopathy associated with lumbar spine degenerative disc disease, rated as 10 percent disabling from January 10, 2013; left lower extremity radiculopathy associated with lumbar spine degenerative disc disease, rated as 10 percent disabling from January 10, 2013; erectile dysfunction associated with lumbar spine degenerative disc disease, rated as noncompensable; bilateral tinnitus, rated as 10 percent disabling; and, bilateral hearing loss, rated as noncompensable.  The combined evaluation for the Veteran's service-connected disabilities was 80 percent prior to January 10, 2013, and is 90 percent from January 10, 2013.  

2.  The Veteran is rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In December 2013, the Board remanded the claim to afford the Veteran a Board hearing.  Because entitlement to a TDIU is granted, any error under Stegall v. West, 11 Vet. App. 268, 271 (1998), is harmless error.   

Duties to Notify and Assist

Because the Veteran's claim for entitlement to a TDIU is granted, as discussed below, any error as to the duty to notify and assist regarding the claim is harmless error.   

TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are currently PTSD, rated as 70 percent disabling; cervical spine degenerative disc disease, rated as 20 percent disabling; right anterior lower cervical surgical scar associated with cervical spine degenerative disc disease, rated as noncompensable; lumbar spine degenerative disc disease, rated as 10 percent disabling prior to March 29, 2010, and 20 percent disabling from March 29, 2010; right lower extremity radiculopathy associated with lumbar spine degenerative disc disease, rated as 10 percent disabling from January 10, 2013; left lower extremity radiculopathy associated with lumbar spine degenerative disc disease, rated as 10 percent disabling from January 10, 2013; erectile dysfunction associated with lumbar spine degenerative disc disease, rated as noncompensable; bilateral tinnitus, rated as 10 percent disabling; and, bilateral hearing loss, rated as noncompensable.  The combined evaluation for the Veteran's service-connected disabilities was 80 percent prior to January 10, 2013, and is 90 percent from January 10, 2013.  Accordingly, during the entire appeal period, the Veteran has a disability rated as 40 percent disabling or more, and his combined evaluation is 70 percent or more.  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  

Further, the Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected psychiatric and physical disabilities.  See November 2010 Form 21-8940; see also November 2007 VA examination (Veteran and his wife report that Veteran has been underemployed throughout his lifetime, relative to his intelligence and job skills, because of symptoms of PTSD).  

The Veteran graduated high school.  See August 2009 VA psychiatric examination.  Prior to service, the Veteran worked for Tallmadge Electric for six years during and after high school.  See July 2010 VA psychiatric examination.  In service, the Veteran served as a field radio operator.  See DD-214.  The Veteran reports that after service, he first worked in preparing bodies for autopsies.  See December 2007 VA audiological examination.  He also finished 3 years of college, but he was unable to complete college successfully.  See July 2010 VA psychiatric examination.  The Veteran worked for AT&T in the maintenance department from 1972 to June 1975.  See April 1976 Veteran letter; November 2007 VA psychiatric examination.  The Veteran stated that by October 1975, he began his own business, installing and repairing garage doors.  See April 1976 Veteran letter.  In 1978, the Veteran worked in designing and producing custom furniture.  See December 2007 VA audiological examination.  The Veteran then worked in the maintenance department at a hospital from 1981 to 1988.  

Marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person).  The Veteran reported that he last worked full time in 1997, and the Veteran's March 2012 Social Security Earnings Record shows that he has received no income during the relevant years during the appeal period.  Further, during the appeal period, though the Veteran has been contracted by VA to install stair chair lifts, repair scooters, and make homes safe for disabled Veterans, there is no indication in the record that the Veteran receives income for this work.  See e.g., April 2007 Veteran's wife's statement; September 2010 Report of General Information (Veteran reported that he is not paid to work as a consultant for the VA in prosthetics).  Thus, the Board finds that the Veteran has been marginally employed during the appeal period.   

On VA psychiatric examination in August 2009, the Veteran reported that in his various positions, he frequently had interpersonal conflict with supervisors.  He also stated that his anxiety, forgetfulness, difficulty with focus and distractibility did cause some problems with time effectiveness, keeping track of schedules, as well as some paperwork and being late to jobs.  The Veteran stated that in his own business where he provides scooters, power wheelchairs, and stair chair lifts for the disabled, he works variable hours, which average about 20 hours per week. He stated that he tries to do the scheduling and paperwork and leaves some of the heavier installation work to others, due to his neck and back problems.  

On VA orthopedic examination in August 2009, the examiner stated that the condition of the lower spine has had an effect on the Veteran's occupation.  As a contractor for the VA for installation of ramps and medical equipment for disabled people, the Veteran reported that he is able to work only at sales, rather than on actual installation, due to his low back and leg discomfort and decreased range of motion of the neck.  
	
On VA orthopedic examination in June 2010, the examiner stated that the Veteran's service-connected disabilities have moderate limitation on the Veteran's usual occupation and daily activities, due to loss of motion segment integrity at next highest cervical level above spinal fusion (C4-C7) and moderate instability.  

On VA psychiatric examination in July 2010, the Veteran reported that he has difficulty concentrating on and completing tasks.  The examiner opined that the Veteran's physical and sedentary activity is impaired due to medical disabilities and chronic pain attributable to the Veteran's service-connected disabilities.  

On VA audiological examination in January 2013, the examiner stated that the Veteran's hearing loss alone and tinnitus alone do not impact physical and sedentary employment.  The examiner stated, "Given hearing test results today [the] Veteran can utilize compensatory strategies and amplification in order to perform well in a work environment."  The Veteran reported that his hearing loss impacts his ability to work, in that he doesn't get the full direction or message when someone is talking to him, and he gets it mixed up.  The Veteran reported that his tinnitus impacts his ability to work, in that it impacts when he is talking with someone and sometimes when he drives.  

On VA orthopedic examination in January 2013, the examiner stated that the Veteran's thoraolumbar spine disability impacts his ability to work in that it may impair his ability to perform physical labor, but it does not appear to cause impairment that would prevent sedentary work.  The examiner also stated that the Veteran's cervical spine disability with decreased range of motion may hamper the Veteran's ability to perform physical labor but does not impact the ability to perform sedentary work.  

The Board acknowledges that on VA psychiatric examination in November 2007, the examiner opined that the Veteran's cognitive presentation is not related to symptoms of his service-connected PTSD. The examiner diagnosed the Veteran with Cognitive Disorder NOS to account for the Veteran's tangential thoughts and cognitive impairment and report of such.  The examiner then opined that this cognitive impairment likely accounts for the Veteran being underemployed, as opposed to the symptoms of PTSD negative impacting his ability to sustain employment to a significant degree.  The examiner, however, stated that a focused cognitive evaluation could better clarify these issues, to include nature and cause of cognitive impairment, and the degree of functional impairment secondary to cognitive dysfunction. 

Then, on VA psychiatric examination in January 2013, the examiner stated that the Veteran does have more than one mental disorder diagnosed, but it is not possible to differentiate what symptoms are attributable to each diagnosis, as symptoms of his disorders overlap and exacerbate each other and are otherwise intertwined.  The examiner noted symptoms such as difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.  The examiner opined that the Veteran's history of significant symptoms of PTSD and related depression are more likely than not the cause of his history of employment problems.  

Because the November 2007 VA examiner expressly stated that a focused cognitive evaluation could better clarify the functional impact and nature of the Veteran's cognitive dysfunctions, the Board finds that January 2013 VA examiner's opinion that the Veteran's multiple psychiatric disorders have symptoms that overlap is of greater probative value.  Accordingly, the Board finds that the Veteran's cognitive impairments that are shown to impact his ability to do tasks in a work-like setting are attributed to his service-connected PTSD.  

The Veteran is competent to report his symptoms and work history, and the Board finds that these reports are credible.  Also, the Veteran and his wife have been married since February 1969, and she has testified as to his work history since discharge from service.  See e.g., Marriage Certificate.  The Board finds that the Veteran's wife is competent to testify as to her observations of the Veteran's work history since service, and the Board finds that such reports are credible.  

Based on this evidence, the Board finds that the lay and medical evidence shows that the Veteran's service-connected low back and neck disabilities render him unable to perform the physical acts that are required in work-like setting for a physically active occupation in which the Veteran has work experience, namely maintenance worker, mechanic, electrician, and furniture maker.  The Board also finds that the lay and medical evidence shows the Veteran's PTSD and associated cognitive impairments render him unable to perform the mental and social acts that are required in a work-like setting for a sedentary occupation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For these reasons, and given that the Veteran has only been marginally employed during the appeal period, the Board finds that the Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  

Because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, entitlement to a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to a TDIU due to service-connected disabilities is granted, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


